Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 1 of 27°

IN THE UNITED STATES DISTRICT COURT

 

“FOR THE WESTERN DISTRICT OF WASHINGTON__-Fnep

LOBED MAIL

 

 

 

 

(SEATTLE) RECEIVED
NOV 14 2079
. an AT SEATTLE

WALLI MUgAHTOH |

wes RN DISTRICT HACRETON

DEPUTY

MOVANT, |
Ve : Case No. 2:11CR00228JLR-002
UNITED STATES OF AMERICA. . 52 J \e~

RESPONDENT. eo .

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO VACATE, SET ASIDE, OR

CORRECT SENTENCE UNDER TITLE 28 U.S.C. §2255

Comes now, Walli Mujahidh, hereinafter the Movant ProSe, who most
humbly and respectfully submits this Memorandum of Law in support of

Motion to Vacate, Set Aside. or Correct Sentence under 28 U.S.C. §2255..

The Movant most humbly and respectfully asks this Honorable Court.
to construe his pleadings "liberally" pursuant to the doctrine of
“Haines v. Kerner" 404 U.S. 519, 520-21, 92 S. Ct. 594, 30 L. Ed. 2d
652 (1972) and "broadly" pursuant to the doctrine of "Cruz wv. Gomez"
202 F.3d 593 (nd Circuit 2000): "Courts must construe ProSe pleadings
broadly, and interpret them to raise the strongest argument that they

suggest" ("Pleadings must be construed as to do Justice").

"The care of human life and happiness, and not their destruction,
is the "first" and "only" object of good government."

President Thomas Jefferson
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 2 of 27

The Supporting Facts expressed below involve a claim of "Actual

' see McQuiggin v. Perkins.

Innocence, '
I. FACTUAL AND PROCEDURAL BACKGROUND

On April 8, 2013 the Movant was sentenced to 204 months to Counts
One and Two; and 120 months as to Count 9, to run concurrently, after
pleading guilty to the above charges of the Indictment: Conspiracy
to murder officers and employees of the United States in violation to
18 U.S.C. §§1114(1) and 1117; Conspiracy to use weapons of mass
destruction in violation to 18 U.S.C. §§2332a(a)(2)(C) and 2332a(a)(3);
unlawful possession of firearms in violation to 18 U.S.C. §§922(g)

and 2.

The Movant has timely submitted a Motion to Vacate, Set Aside, or
Correct Sentence under 28 U.S.C. §2255, where he raised a claim of

"actual innocence" under One Ground which shows the following:

II. ARGUMENT
A: GROUND ONE: THE MOVANT IS "ACTUALLY INNOCENT" OF POSSESSING A

FIREARM BY A CONVICTED FELON.

The Movant alleges in GROUND ONE of his Title 28 U.S.C. §2255
Motion that he is ‘actually innocent" because before "Rehaif v. United
States," the Government "only" had to prove a person charged with a
§922(g) offense “knew" he possessed a firearm. The Government did
not have to prove that the accused person "knew" that he belonged to
the relevant category of persons barred from possessing firearms that
made possession of a firearm illegal. "Rehaif" held that "that was
wrong™= to obtain a conviction under §922(g), the Government "now"

-2-
 

 

Case 2:11-cr-00228-JLR. Document 243-1 Filed 11/14/19 Page 3.of 27

has to prove "both" that a defendant "knew" he possessed a firearm,
"and" that he "knew" he belonged to the relevant category of persons
barred from possessing firearms. Therefore, the "same principle"
that governs over "Rehaif v. United States" applies to the Movant's

conviction under Title 18 U.S.C. §922(g)(1) and §924(a)(2).

The Movant argues that his conviction must. be vacated because the

- evidence presented by the Government at the time he plead guilty was
insufficient to prove that he knew he was a convicted felon at the time
he possessed the firearm. In addition, if the Movant's sufficiency-of-
the-evidence challenge were evaluated according to the standard set .
forth in "Rehaif,;" the evidence that the Government admitted would

‘be inadequate to support his conviction. As Justice Breyer states in
his opinion of the Supreme Court, "His behavior may instead be an

innocent mistake to which criminal sanctions normally do not attach."

By the time of the Movant's arrest, he "HAD NOT" finished High
School (see Exhibit A), therefore, if the Movant was illiterate (the
Movant earned his G.E.D. while incarcerated), how could he understand
the Science of Law which is more complex, especially if it has “NOT"
been explained to him? Besides, the Movant "DID NOT KNOW" -and "WAS —
NEVER TOLD"- that the word "knowingly" in Title 18 U.S.C. §924(a) (29
applies "both" to the Movant's “conduct™ and to the Movant's “status.”

The Movant is therefore “not guilty" of this crime.

"Knowingly" means that the act was done "voluntarily" and
"intentionally," not because of mistake or accident. "Knowledge" on

the part of the Movant "CANNOT" be established merely by demonstrating

-3-
 

Case 2:11-cr-00228-JLR. Document 243-1 Filed-11/14/19. Page 4 of 27

that the Movant was in possession of a firearm, therefore, since the
Government "FAILED" to prove the Movant's "mens rea," his conviction

on Count Nine must be "VACATED."

"It is necessary... to distinguish between producing a result
intentionally and producing it “knowingly.'" "Because there are several
areas of the Criminal Law in which there may be good reasons for —
distinguishing between one's ‘objectives' and one's "knowledge, ' the
modern approach is to define separately the mental states of ‘knowledge’
and ‘intent," ...this is the approach taken in the Model Penal Code —
[§2.02(2)(a) & (b)]" (Wayne R. LaFave & Austin W. Scott Jr., "Criminal
Law" 218 (24 ed. 1986)). a

‘The. matter of proving beyond a reasonable doubt that the Movant.
had a guilty state of mind "REQUIRED" by the statute's language and
purpose of §922(¢) and §924(a)(2) is paramount. Some may imply that.
a convicted felon receives a Judgement and Commitment and therefore
“should know" that he/she is barred from possessing firearms. But
this argument lacks logic, for it contains a "FACT" and a "SUPPOSITION."
Who can "ASSURE" that the convicted felon has read the Judgement and.
Commitment, or evenmore, "ASSURE" that he/she understands what he/she
read, especially when being illiterate? (see Exhibit A) That is like
saying a person "ASSUMES" he/she knows how to use a certain appliance
he/she just bought simply because he/she owned a previous model and

therefore, does not need to read the owner's manual.

"Matters such as age, education, mental or emotional condition,

medical condition (including drug or alcohol addiction), emplyment
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 5 of 27

history, lack of guidance as a youth, family ties, or military, civic
charitable, or public services “ARE NOT" ordinarily considered under
the Guidelines (see U.S.8.6. Manual §5H1. 1-6, 11 and 12 (Nov 2006)).
These are, “HOWEVER matters that §3553(a) authorizes the Sentencing
Judge to consider (see 18 UsS.C. §3553(a)(1)). As. such, they are
factors that an appellate court must consider under... [the] abuse-of-
discretion standard (see Rita v. United States, 551 U.S. 338, 168. L.

Ed. 2d 203).

Roper’ v. Simmons, 543 U.S. 551, 559, 125 S. Ct. 1183, 161 L. Ed.
-
2d 1 (2005), quotes a study stating that a lack.of maturity and
undeveloped sense of responsibility are qualities that “often result

in impetuous. and ill-considered actions."

In Gall v. United States, the District Judge clearly stated the
relevance of these studies in the opening and closing sentences of
the footnote: "Tmmaturity at the time -of the offense conduct is not
an incosequential consideration. Recent studies on the development
of the human brain “CONCLUDE” that human brain development: may not
become complete until the age of twenty five (25). ...the recent
(National Institute of Health) report "confirms" that there is no bold
line demarcating at what age a person reaches full maturity. While
age does not excuse behavior, a Sentencing Court should account for -
age when inquiring into the “CONDUCT” of a. defendant." Id. at 552 U.S.
38 (See.exhibit B).

For all of the above, though in an adult body, District Courts may

be “sentencing children" to serve time in prison with real adult
criminals who may “WORSEN” the condition of the former, depriving

-~5-
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 6 of 27

them of useful, productive life, after serving their time in prison.

‘This is a "CRUCIAL ELEMENT" which Congress Has the responsibility |
to solve. Perhaps Congress should order State and Federal Judges to
tell the defendant, during sentencing, that he/she is barred from
possessing firearms, and "MAKING SURE" that the defendant "UNDERSTANDS"

that from that very moment forward, he/she belongs. to. the relevant
category of persons barred from possessing firearms, for once there
exists a written Court record (transcripts), that say that the —
defendant “knew; for he/she was told and understood, that he/she
belonged to the relevant category of persons barred from possessing
firearms, then the "status element" (cf. Illegal alien, convicted
felon, etc.) will be “satisfied" and the convictin for “knowingly”
violating" the statutes of §922(g) and §924(a)(2) will be “innevitable."
Just because the statute lists a category of persons barred from
possessing a firearm "DOES NOT" prove “knowledge™ of violating the

“statute's elements, and therefore, it "CANNOT" be self-satisfied.

The Law is satisfied by "FACTS" not assumptions.

FACT. 11+. Something that actually exists; an aspect of reality <it
is a fact that all people are mortal>. *FACTS include not just tangible
things, actual. accurances, and relationships, "but also states of |
mind such as intentions and holding of opinions." 2* An actual or
alleged event or circumstance, as distinguished from its legal effect,
consequence, or interpretation <the Jury made a finding or fact>
(Black's Law Dictionary). | |

\

SUPPOSITION. An "assumption" that something is true, “without

~6-

 

 
 

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 7 of 27

proof" of its veracity; the act of supposing (ibid).

IIT. CONCLUSION
To convict a defendant under Title 18 U.S.C. §922(g) and §924(a)(2),
the Government therefore must prove that the defendant “knew" he/she
possessed a firearm “AND ALSO" that the defendant “knew™ he/she had

the relevant status when he/she possessed it.

By specifying that a defendant may be convicted "ONLY" if he/she
“knowingly violated" 18 U.S.C. §922(g), Congress intended to require
the Government to establish that a defendant "knew'the/she violated

the "material elements" of Title 18 U.S.C. §922(g).

In conclusion, in a prosecution under 18 U.S.C. §922(g) and §924
(a)(2), the Government "must prove". beyond a reasonable doubt “both"
that the defendant ‘knew™ he/she possessed a firearm "AND" that he/she
“knew"he/she belonged to the relevant category of persons barred

from possessing a firearm.

Fora thorough analysis on the Movant's “Supporting Facts," see
the attached Exhibit C (The opinion of the United States Supreme Court
regarding “violating™ Title 18 U.S.C. §922(g) and §924(a)(2) by

Justice Breyer).

Finally, for all of the above, the Movant (Walli Mujahidh) most
humbly. and respectfully requests Honorable Judge James L. Robart to
consider the §3553 factors and the apology that he presents in EXHIBIT p,

as the Honorable Court makes its decision in the Movant's case.
| -Case 2:11-cr-00228-JLR» Document 243-1 Filed 11/14/19. Page 8 of 27

 

  

The Movant closes his petition quoting the words of Honorable _
United States District Judge, Alvin K. Hellerstein, from his opinion
- 2005 U.S. Dist. Lexis 3076: "Rehanilitation is also a goal of punishment ,
18 U.S.C. §3553(a)(D), that a goal "CANNOT" be served if a defendant
can look forward to nothing beyond imprisonment. "HOPE" is the — oO
necessary condition of mankind, for we are all created in the image
of GOD. A judge should be hesitant before sentencing so, severely that
he "DESTROYS ALL HOPE" and "TAKES ALL POSSIBILITY OF USEFUL LIFE."
Punishment should not be more severe that that necessary to satisfy :
the goals of punishment." The Honorable Judge's words came when |
sentencing a defendant that could have been sentenced as a Garect
offender, and was facing a sentence of 262 to 327 months, and the
Honorable Judge found that a punishment of 168 months was-a just

punishment.

 
  

Respectfully Submitted,
| November 12°, 2019 ujahidh -

© No. 40738-086

IV. VERIFICATION
I, Walli Mujahidh, hereby verify that the. information provided |

herein is true and accurate to the best of my knowledge under penalty

of perjury Title 28 U.S.C. §1746; Title 18 U.S.C. §

 
  

“November 12°, 2019
| . No. 40738-086
FCI Estill
P.O. Box 699.
Estill, Sc 29918

 
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 9 of 27

V. CERTIFICATE OF SERVICE

I, Walli Mujahidh, hereby certify that on November 42th

,» 2019, a

true and correct copy of the foregoing was deposited in the Prison

_ Legal Mailing System addressed to:

 

Assistant United States Attorney
Michael Dion / Todd Greenberg
700 Stewart Street, Suite 5220

Seattle, WA 98101

 
  

 

 

 

Executed on thyis November 42°h 2019 WaTdi Muj@hidh

Reg. No. 40738-0086
FCI Estill

P.O. Box 699
Estill, SC 29918
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 10 of 27

EXHIBIT A
PSI/PSR
EDUCATIONAL AND VOCATIONAL SKILLS
 

mR

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 11 of 27

 

93. The defendant attended elementary and middle school in Pomona, California. He advised
being suspended a couple of times in elementary school for “average kid stuff,” such as
fighting and arguing. He has never been diagnosed with a learning disability and described
himself as “a pretty smart kid.”

94. From 1994 to 1996, he attended Pomona High School, but left school without a diploma
(verified). He explained, “I dropped out in the 11" grade. My dad put me out. I also had
my son and started to work.” Mujahidh was on the high school track and field team.

Employment Record

95. The defendant reported limited and sporadic employment history. At the time of his arrest
in this matter, he was selling candles and incense on the streets of Los Angeles and earning
approximately $40 a day. He identified “customer service” as his usual occupation.

96. From 2002 until 2007, and again from 2008 until 201 1, the defendant was unemployed and
receiving $740 a month in Social Security Disability Insurance (SSI) benefits.

97. From 2007 until 2008, the defendant was reportedly employed at Bally Building.
Maintenance in Seattle, Washington, and earned $10 an hour, It was here that Mujahidh.
reported meeting Abdul-Latif. The defendant advised leaving this position to return to
southern California. Verification of employment was requested but not received.

98. Forabrieftime in 2007, the defendant was reportedly employed at Jack-in-the-box in Seattle
and earned minimum wage. With regard to why the employment ended, he said, “I left
town. It was not a good job.” Correspondence received from this company failed to verify
the defendant’s employment.

99,  Forapproximately two weeks in “1998 or 1999,” the defendant was reportedly employed at
Macy’s in Los Angeles and earned minimum wage. He was terminated for stealing.
Verification of employment was requested but not received.

100. For two days in 1996, the defendant reportedly worked as a cashier at Carl’s Junior in

Mountclair, California, and earned minimum wage. He was reportedly terminated because
his cash drawer was short $300.

Military Record
101. None.

18
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 12 of 27

EXHIBIT B
PSI/PSR
PHYSICAL & MENTAL
 

76.

77.

78.

79.

80.

81.

82.

i | \ : |

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 13 of 27

The defendant’s family is aware of his arrest in this matter. He described their response as
“shocked.” Mujahidh further stated, “My mother and sister are very sad and shocked. The
press came to my mom’s house. It is not in my character to be violent. I have no violence
in my record.”

Ms. Domingue was telephonically interviewed and corroborated the above-noted personal
and family history. She identified the defendant as her “son” and advised they do not use
the term “stepmother” or “stepson” in her home. With regard to Mujahidh’s criminal
conduct, she stated, “I was horrified. It is so out of character for him. He is a loving and
giving person. He would feed the homeless and give them all his money.” Ms. Domingue
also explained, “He is a follower. He knows he is different and just tries to fit in. It was just
stupid. I told him:to follow his own mind, He knows it was stupid.” She further expects\her
son will be released from prison one day and return to southern California to be near her.
They continue to nurture their relationship and speak monthly. : \

Mujahidh understands that his is facing a significant sentence in this matter. During his term
of incarceration he plans to earn a GED, learn a skill or trade, and become a productive
member of society. He would like to study to be a barber or a nurse. The defendant also
plans to seek counseling for his mental health issues, depression, and drug addiction.

Upon his release from custody, the defendant plans to return to California and reunite with ~~ .

his family. He also intends to continue mental health counseling and follow any
recommended medication regimen. Mujahidh acknowledged that he will require transitional
support, including assistance with housing and employment.

Physical Condition

The defendant stands 5'7" tall, weighs 220 pounds, has brown eyes, and brown hair. He
reported having a scar on his right calf and on his right bicep; the result of childhood

~ injuries. Mujahidh identified three tattoos, including the following: ‘Squad ‘Nigga’ on his

left bicep; ‘Priscilla’ on the inside of his right forearm; and ‘Domingue’ on the right side of
his chest. He denied any gang affiliation. _

Mujahidh described his overall physical health as “fair.” He reported having seizures since
he fell in 1995 and suffered a brain hemorrhage. The defendant also described the effects -
of his long-term incarceration in segregation and said, “I can’t exercise and it is hard to —
handle.” He is currently prescribed Zyprexa to treat schizophrenia and. Depakote to treat
bipolar disorder. The defendant’s mother corroborated his overall good health.

Mental and Emotional Health

The defendant has a lengthy and documented mental health history. His psychiatric
treatment history is detailed in voluminous records that begin in the late 1990's, which the
probation officer has reviewed. He received various diagnoses over time, but most providers

15
I : | . | !

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 14 of 27 .

have opined that Mujahidh has schizoaffective disorder. He has also frequently been
diagnosed with bipolar disorder, but the latest information available suggests that his
symptoms are more consistent with schizoaffective disorder, bipolar type. The defendant
is currently prescribed Geodon and Depakote.

83. The earliest records available indicate he was treated at Tri-City Mental Health Center in
Pomona beginning in August 1998. Mujahidh estimated he has been psychiatrically
hospitalized approximately 18 times. His verified hospitalizations include the following:
Pomona Valley Medical Center in February 1999; at least six inpatient admissions to
Riverside County Regional Medical Center between January 2000 and March 2006;
Adventist Medical Center in Portland, Oregon, in July 2008; two weeks inpatient treatment

\ at Harborview Medical Center in August 2008; Del Amo Behavioral Health Centen in Los
- Angeles in April 2009; and two hospitalizations at Physician’s Behavioral Hospital in

\ Shreveport, Louisiana, in 2010. The majority of these admissions have been involyntary
detentions for agitated and disorganized behavior accompanied by psychotic symptoms _
consistent with mania. However, he has also had some hospitalization for depression and—
suicidal ideation. The available records also document numerous emergency department
visits for mood symptoms for which he was not admitted but given referrals for outpatient
services.

84. Between psychiatric hospitalizations, Mujahidh has received outpatient treatment through
numerous mental health facilities in various parts of the country. He has been treated with
several different psychotropic medications over the years and has received psychotherapy
from multiple providers. Most of his psychotherapy was focused on maintaining medication
compliance and supportive psychotherapy focused on augmenting his limited coping abilities
and helping him deal with social issues arising from his homelessness, relationship i issues,
and legal problems.

85. The defendant’s compliance with treatment has been sporadic. Outpatient providers have
~ noted varying levels of insight. He was notéd to be symptomatic much of the time with
irritability, grandiosity, and psychotic symptoms. Mujahidh’s treatment has been disrupted
by poor compliance with his medication regimen, drug use, and frequently dropping out of
treatment. The defendant indicated he would often quit taking his medications because of .
side effects, concerns about consequences of psychotropic drugs on his health, or because

he would simply “feel better.”

86.  Mujahidh indicated he was relatively stable in his outpatient treatment at Augustus F.
Hawkins Mental Health Center in Los Angeles in the months prior to his arrest. He
identified Dr. George Akpeny as his treatment provider. However, the defendant also
admitted that in reality, he was only intermittently compliant with his medication regimen
as has been the case for the previous twenty years.

16

 

 
| } \ |

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19. Page 15 of 27

87. During the presentence interview, the defendant appeared to have insight into his mental
health issues and advised he is committed to treatment and a medication regimen in the
future. He stated, “I stopped taking my meds periodically. My family tried to help. When _
I was interrogated in this case I was off my meds and had been off them for one or two
months. They made me feel groggy and out of it. I was lethargic. I don’t like to feel
sedated all the time.” With regard to seeking treatment, Mujahidh advised he would often
call 911 himself. He explained, “I would start hearing voices. I could feel symptoms
coming on.” The defendant indicated he is willing to participate in mental health counseling.

He stated, “It would help me resolve some current issues.”

88. Ms. Domingue corroborated the above-noted information regarding her son’s history of

\ mental illness. She disclosed early signs of trouble in\the defendant’s life and advised
seeking help for him at Child Haven when he was just three years old. She reported some
disturbing behaviors, including opening the door of a moving vehicle, pouring water on the
floor for no reason, and locking the family out of the house.” Ms. Domingue described her
son as “very smart,” but he exhibited signs of defiance at an early age. As an adult, he
“talked about weird stuff’ and “would mumble to himself.” She denied ever feeling fearful
of her son.

Substance Abuse

89. The defendant advised he first consumed alcohol at the age of 14. However, he described
his recent level of use as “not often” and “socially.”

90. Mujahidh indicated he has been a regular user of marijuana since he first used the substance
at the age of 14. He reported smoking “four % gram blunts” per day. The defendant
identified marijuana as his drug of choice and the drug that has caused him to experience to
most negative consequences. Mujahidh advised he was not under the influence of marijuana

- at the time of his arrest. He denied ever using powder cocaine.

91. Various mental health evaluations have also included comments regarding the defendant’s .
use of drugs and alcohol. He has been diagnosed with alcohol, marijuana, and cocaine
abuse; not dependence. Mujahidh reported living at Gibson House in San Bernadino,

. California, in 2004 and 2005 and completing a 90-day inpatient substance abuse program, -
Also during 2004 and/or 2005, the defendant reportedly failed to complete a different 90-day
inpatient treatment program at the Salvation Army in Riverside. He explained, “I only did
30 days and I left. It was court-ordered. I was on probation for a theft.” Mujahidh advised
he is committed to addressing his chemical dependency issues and is willing to participate
in substance abuse treatment.

92. Ms. Domingue had no information regarding her son’s drug and aicohol use. She said, “Oh
no. That did not go on in my house.” She also described the defendant’s father as a heavy
drinker. She stated, “He wasn’t violent, but he liked to go driving around. That’s one of the

_reasons I left. I was not going to put myself in that situation.”

17

 

 
 

. Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 16 of 27

EXHIBIT C
THE OPINION OF THE UNITED STATES SUPREME COURT
REGARDING VIOLATING TITLE 18 U.S.C. §922(g) and §924(a)(2)
BY JUSTICE BREYER
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 17 of 27

Justice Breyer delivered the opinion of the Court.

A federal statute, 18 U. S. C. §922(g), provides that *‘[i]t shall be untawful" for certain individuals to
possess firearms. The provision lists nine categories of individuals subject to the prohibition,
including felons and aliens who are “‘illegally{2019 U.S. LEXIS 5} or unlawfully in the United States."
Ibid. A separate provision, §924(a)(2), adds that anyone who “knowingly violates" the first provision
shall be fined or imprisoned for up to 10 years. (Emphasis added.)

The question here concerns the scope of the word ‘*knowingly.” Does it mean that the Government
must prove that a defendant knew both that he engaged in the relevant conduct (that he possessed a
firearm) and also that he fell within the relevant status (that he was a felon, an alien unlawfully in this
country, or the like)? We hold that the word knowingly" applies both to the defendant's conduct and
to the defendant's status. To convict a defendant, the Government.therefore must show that the
defendant knew he possessed a firearm and also that he knew he had the relevant status when he
possessed it.

Petitioner Hamid Rehaif entered the United States on a nonimmigrant student visa to attend .
university. After he received poor grades, the university dismissed him and told him that his
“immigration status" would be terminated unless he transferred to a different university or left the
country. App. to Pet. for Cert. 3a. Rehaif did neither.

Rehaif subsequently visited a firing range, where he shot{2019 U.S. LEXIS 6} two firearms. The
Government learned about his target practice and prosecuted him for possessing firearms as. an
alien unlawfully in the United States, in violation of §922(g) and §924(a)(2). At the close of Rehaif's
trial, the judge instructed the jury (over Rehaif's objection) that the ““United States is not required to
prove” that Rehaif “knew that he was illegally or unlawfully in the United States." App. to Pet. for
Cert. 4a (internal quotation marks omitted). The jury returned a guilty verdict, and Rehaif was
sentenced to 18 months’ imprisonment.

{139 S. Ct. 2195} Rehaif appealed. He argued that the judge erred in instructing the jury that it did
not need to find that he knew he was in the country unlawfully. The Court of Appeals for the Eleventh
Circuit, however, concluded that the jury instruction was correct, and it affirmed Rehaif’s conviction.
See 888 F. 3d 1138, 1148 (2018). The Court of Appeals believed that the criminal law generally does
not require a defendant to know his own status, and further observed that no court of appeals had
required the Government to establish a defendant's knowledge of his status in the {204 L. Ed. 2d
600} analogous context of felon-in-possession prosecutions. /d., at 1145-1146.

We granted certiorari to consider whether, in prosecutions under{2019 U.S. LEXIS 7} §922(g) and
§924(a)(2), the Government must prove that a defendant knows of his status as a person barred
from possessing a firearm. We now reverse.

Whether a criminal statute requires the Government to prove that the defendant acted knowingly is a
question of congressional intent. See Staples v. United States, 511 U. S. 600, 605, 114 S. Ct. 1793,
128 L. Ed. 2d 608 (1994). In determining Congress’ intent, we start from a longstanding presumption,
traceable to the common law, that Congress intends to require a defendant to possess a culpable
mental state regarding ‘each of the statutory elements that criminalize otherwise innocent conduct."
United States v. X-Citement Video, Inc., 513 U. S. 64, 72, 115 S. Ct. 464, 130 L. Ed. 2d 372 (1994);

_ see also Morissette v. United States, 342 U.S. 246, 256-258, 72 S. Ct. 240, 96 L. Ed. 288 (1952).

We normally characterize this interpretive maxim as a presumption in favor of “*scienter," by which

 

 

 

SCTHOT 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

 

40738086
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 18 of 27

we mean a presumption that criminal statutes require the degree of knowledge sufficient to ‘‘mak[e]
a person legally responsible for the consequences of his or her act or omission.” Black's Law
Dictionary 1547 (10th ed. 2014).

We apply the presumption in favor of scienter even when Congress does not specify any scienter in
the statutory text. See Staples, 511 U. S., at 606, 114 S. Ct. 1793, 128 L. Ed. 2d 608. But the
presumption applies with equal or greater force when Congress includes a general scienter provision
in the statute itself. See ALI, Model Penal Code §2.02(4), p. 22 (1985) (when a statute “prescribes
the kind of culpability{2019 U.S. LEXIS 8} that is sufficient for the commission of an offense, without
distinguishing among the material elements thereof, such provision shall apply to all the material
elements of the offense, unless a contrary purpose plainly appears").

A

Here we can find no convincing reason to depart from the ordinary presumption in favor of scienter.
The statutory text supports the presumption. The text of §924(a)(2) says that “‘[wlhoever knowingly
violates" certain subsections of §922, including §922(g), “shall be" subject to penalties of up to 10
years’ imprisonment. The text of §922(g) in turn provides that it ‘’shall be unlawful for any person . .
., being an alien... . illegally or unlawfully in the United States," to “possess in or affecting
commerce, any firearm or ammunition.”

The term “ knowingly" in §924(a)(2) modifies the verb “violates” and its direct object, which in this
case is §922(g). The proper interpretation of the statute thus turns on what it means for a defendant
to know that he has “violate[d]" §922(g). With some here-irrelevant omissions, §922(g) makes
possession of a firearm or ammunition unlawful when the following elements are satisfied: (1) a
status element (in this case, “being an alien . ... illegally {139 S. Ct. 2196} or unlawfully in the United
States"); (2) a{2019 U.S. LEXIS 9} possession element (to “ possess"); (3) a jurisdictional element
(“in or affecting commerce"); and (4) a firearm element (a “firearm or ammunition").

{204 L. Ed. 2d 601} No one here claims that the word “*knowingly" modifies the statute's
jurisdictional element. Jurisdictional elements do not describe the “evil Congress seeks to prevent,"
but instead simply ensure that the Federal Government has the constitutional authority to regulate
the defendant's conduct (normally, as here, through its Commerce Clause power). Luna Torres v.
Lynch, 578U.S.___,__- _, 186 S. Ct. 1619, 194 L. Ed. 2d 737, 758 (2016). Because
jurisdictional elements normally have nothing to do with the wrongfulness of the defendant's conduct,
such elements are not subject to the presumption in favor of scienter. See id., at___, 136 S. Ct.
1619, 194 L. Ed. 2d 737 (slip op., at 16).

Jurisdictional element aside, however, the text of §922(g) simply lists the elements that make a
defendant's behavior criminal. As ‘\a matter of ordinary English grammar," we normally read the
statutory term ‘’knowingly' as applying to all the subsequently listed elements of the crime."
Flores-Figueroa v. United States, 556 U. S. 646, 650, 129 S. Ct. 1886, 173 L. Ed. 2d 853 (2009); see
also id., at 652, 129 S. Ct. 1886, 173 L. Ed. 2d 853 (we “ordinarily read a phrase in a criminal statute
that introduces the elements of a crime with the word ‘knowingly’ as applying that word to each
element"). This is notably not a case where the modifier ‘‘knowingly” introduces{2019 U.S. LEXIS
10} a long statutory phrase, such that questions may reasonably arise about how far into the statute
the modifier extends. See id., at 659, 129 S. Ct. 1886, 173 L. Ed. 2d 853 (Alito, J., concurring in
part). And everyone agrees that the word “knowingly” applies to §922(g)'s possession element,

which is situated after the status element. We see no basis to interpret “knowingly” as applying to
the second §922(g) element but not the first. See United States v. Games-Perez, 667 F. 3d 1136,
1143 (CA10 2012) (Gorsuch, J., concurring). To the contrary, we think that by specifying that a
defendant may be convicted only if he “knowingly violates" §922(g), Congress intended to require

SCTHOT 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

40738086
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 19 of 27

the Government to establish that the defendant knew he violated the material elements of §922(g).
B

Beyond the text, our reading of §922(g) and §924(a)(2) is consistent with a basic principle that
underlies the criminal law, namely, the importance of showing what Blackstone called “a vicious
will." 4 W. Blackstone, Commentaries on the Laws of England 21 (1769). As this Court has
explained, the understanding that an injury is criminal only if inflicted knowingly “‘is as universal and
persistent in mature systems of law as belief in freedom of the human will and a consequent ability
and duty of the normal individual to choose between good and evil." Morissette, 342 U. S., at 250, 72
S. Ct. 240, 96 L. Ed. 288. Scienter requirements{2019 U.S. LEXIS 11} advance this basic principle
of criminal law by helping to ““separate those who understand the wrongful nature of their act from
those who do not." X-Citement Video, 513 U. S., at 72-73, n. 3, 115 S. Ct. 464, 130 L. Ed. 372.

The cases in which we have emphasized scienter's importance in separating wrongful from innocent
acts are legion. See, e.g., id., at 70,115 S. Ct. 464, 130 L. Ed. 372; Staples, 511 U. S., at 610;
Liparota v. United States, 471 U. S. 419, 425, 105 S. Ct. {204 L. Ed. 2d 602} 2084, 85 L: Ed. 2d 434
(1985); United States v. Bailey, 444 U. S. 394, 406, n. 6, 100 S. Ct. 624, 62 L. Ed. 2d 575 (1980);
United States v. United States Gypsum Co., 438 U. S. 422, 436, 98 S. Ct. 2864, 57 L. Ed. 2d 854
(1978); Morissette, 342 U. S., at 250-251, 72 {139 S. Ct. 2197} S. Ct. 240, 96 L. Ed. 288. We have
interpreted statutes to include a scienter requirement even where the statutory text is silent on the
question. See Staples, 511 U. S., at 605, 114 S. Ct. 1793, 128 L. Ed. 2d 608. And we have
interpreted statutes to include a scienter requirement even where “the most grammatical reading of
the statute" does not support one. X-Citement Video, 513 U. S., at 70, 115 S. Ct. 464, 130 L. Ed.
372,

Applying the word “ knowingly" to the defendant's status in §922(g) helps advance the purpose of
scienter, for it helps to separate wrongful from innocent acts. Assuming compliance with ordinary
licensing requirements, the possession of a gun can be entirely innocent. See Staples, 511 U. S., at
611, 114 S. Ct. 1793, 128 L. Ed. 2d 608. It is therefore the defendant's status, and not his conduct
alone, that makes the difference. Without knowledge of that status, the defendant may well lack the
intent needed to make his behavior wrongful. His behavior may instead be an innocent mistake to
which criminal sanctions normally do not attach. Cf. O. Holmes, The Common Law 3 (1881) (“even
a dog distinguishes between{2019 U.S. LEXIS 12} being stumbled over and being kicked").

We have sometimes declined to read a scienter requirement into criminal statutes. See United
States v. Balint, 258 U. S. 250, 254, 42 S. Ct. 301, 66 L. Ed. 604, T.D. 3375 (1922). But we have
typically declined to apply the presumption in favor of scienter in cases involving statutory provisions
that form part of a “regulatory” or ‘public welfare" program and carry only minor penalties. See
Staples, 511 U. S., at 606, 114 S. Ct. 1793, 128 L. Ed. 2d 608; Morissette, 342 U. S., at 255-259, 72
S. Ct. 240, 96 L. Ed. 288. The firearms provisions before us are not part of a regulatory or public
welfare program, and they carry a potential penalty of 10 years in prison that we have previously
described as “harsh.” X-Citement Video, 513 U.-S., at 72, 115 S. Ct. 464, 130 L. Ed. 372. Hence,
this exception to the presumption in favor of scienter does not apply.

til

The Government's arguments to the contrary do not convince us that Congress sought to depart
from.the normal presumption in favor of scienter. :

The Government argues that Congress does not normally require defendants to know their own
status. But the Government supports this claim primarily by referring to statutes that differ
significantly from the provisions at issue here. One of these statutes prohibits ‘‘an officer, employee,

SCTHOT 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

40738086
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 20 of 27

contractor, or consultant of the United States” from misappropriating classified information. 18 U.S.
C..§1924(a). Another statute applies to anyone ‘at least eighteen{2019 U.S. LEXIS 13} years of
age” who solicits a minor to help avoid detection for certain federal crimes. 21 U. S. C. §861(a)(2). A
third applies to a “‘parent [or] legal guardian" who allows his child to be used for child pornography.
18 U. S. C. §2251(b).

We need not decide whether we agree or disagree with the Government's interpretation of these
statutes{204 L. Ed. 2d 603} . In the provisions at issue here, the defendant's status is the *‘crucial
element" separating innocent from wrongful conduct. X-Citement Video, 513 U. S., at 73, 115 S. Ct.
464, 130 L. Ed. 372. But in the statutes cited by the Government, the conduct
prohibited-misappropriating classified information, seeking to evade detection for certain federal
crimes, and facilitating child pornography-would be wrongful irrespective of the defendant's status.
This difference assures us that the presumption in favor of scienter applies here even assuming the
Government is right that these other statutes do not require knowledge of status.

Nor do.we believe that Congress would have expected defendants under §922(g) and §924(a)(2) to
know their own statuses. If the provisions before us were construed to require no knowledge of
status, {139 S. Ct. 2198} they might well apply to an alien who was brought into the United States
unlawfully as a small child and was therefore unaware of his unlawful status. Or these{2019 U.S.
LEXIS 14} provisions might apply to a person who was convicted of a prior crime but sentenced only
to probation, who does not know that the crime is “punishable by imprisonment for a term exceeding
one year." §922(g)(1) (emphasis added); see also Games-Perez, 667 F. 3d, at 1138 (defendant held
strictly liable regarding his status as a felon even though the trial judge had told him repeatedly-but
incorrectly-that he would “leave this courtroom not convicted of a felony"). As we have said, we
normally presume that Congress did not intend to impose criminal liability on persons who, due to
lack of knowledge, did not have a wrongful mental state. And we doubt that the obligation to prove a
defendant's knowledge of his status will be as burdensome as the Government suggests. See
Staples, 511 .U. S., at 615, n. 11,.114 S. Ct. 1793, 128 L. Ed. 2d 608 ( ‘knowledge can be inferred
from circumstantial evidence").

The Government also argues that whether an alien is “illegally or unlawfully in the United States” is
a question.of law, not fact, and thus appeals to the well-known maxim that “ignorance of the law" (or
a ‘mistake of law") is no excuse. Cheek v. United States, 498 U.S. 192, 199, 111 S. Ct. 604, 112 L.
Ed. 2d 617 (1991).

This maxim, however, normally applies where a defendant has the requisite mental state in respect .
to the elements of the crime but claims to be “unaware of the existence{2019 U.S. LEXIS 15} of a
statute proscribing his conduct." 1 W. LaFave & A. Scott, Substantive Criminal Law §5.1(a), p. 575

_ (1986). In contrast, the maxim does not normally apply where a defendant “has a mistaken
impression concerning the legal effect of some collateral matter and that mistake results in his
misunderstanding the full significance of his conduct," thereby negating an element of the offense.
Ibid.; see also Model Penal Code §2.04, at 27 (a mistake of law is a defense if the mistake negates
the “knowledge . . . required to establish a material element of the offense"). Much of the confusion
surrounding the ignorance-of-the-law maxim stems from “the failure to distinguish [these] two quite
different situations." LaFave, Substantive Criminal Law §5.1(d), at 585.

We applied this distinction in Lio@rota, where we considered a statute that imposed criminal liability
on “whoever knowingly uses, transfers, {204 L. Ed. 2d 604} acquires, alters, or possesses" food
stamps “in any manner not authorized by the statute or the regulations." 471 U. S., at 420, 105 S.
Ct. 2084, 85 L. Ed. 2d 434 (quotation altered). We held that the statute required scienter not only in
respect to the defendant's use of food stamps, but also in respect to whether the food stamps were

SCTHOT | 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

40738086

 
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 21 of 27

used in a “manner not authorized{2019 U.S. LEXIS 16} by the statute or regulations.” /d., at 425, n.
9, 105 S. Ct. 2084, 85 L.Ed. 2d 434. We therefore required the Government to prove that the
defendant knew that his use of food stamps was unlawful-even though that was a question of law.
See ibid.

This case is similar. The defendant's status as an alien “illegally or unlawfully in the United States”
refers to a legal matter, but this legal matter is what the commentators refer to as a “‘collateral"
question of law. A defendant who does not know that he is an alien “illegally or unlawfully in the
United States” does not have the guilty state of mind that the statute's language and purposes
require,

The Government finally turns for support to the statutory and legislative history. Congress first
enacted a criminal statute prohibiting particular categories of persons from possessing firearms in
1938. See Federal Firearms Act, 52 Stat. 1250. {139 S. Ct. 2199} In 1968, Congress added new
categories of persons subject to the prohibition. See Omnibus Crime Control and Safe Streets Act,
82 Stat. 197. Then, in 1986, Congress passed the statute at issue here, the Firearms Owners’
Protection Act, 100 Stat. 449, note following 18 U. S. C. §921, which reorganized the prohibition on
firearm possession and added the language providing that only those who violate the
prohibition{2019 U.S. LEXIS 17} knowingly" may be held criminally liable.

The Government says that, prior to 1986, the courts had reached a consensus that the law did not
require the Government to prove scienter regarding a defendant's status. And the Government relies
on the interpretive canon providing that when particular statutory language has received a settled
judicial construction, and Congress subsequently reenacts that *“same language," courts should
presume that Congress intended to ratify the judicial consensus. Helsinn Healthcare S. A. v. Teva
Pharmaceuticals USA, inc., 586 U.S.___,___, 139 S. Ct. 628, 202 L. Ed. 2d 551, 559 (2019).

Prior to 1986, however, there was no definitive judicial consensus that knowledge of status was not
needed. This Court had not considered the matter. As the Government says, most lower courts had
concluded that the statute did not require knowledge of status. See, e.g., United States v. Pruner,
606 F. 2d 871, 874 (CA9 1979). But the Sixth Circuit had held to the contrary, specifically citing the
risk that’a defendant ‘may not be aware of the fact" that barred him from possessing a firearm.
United States v. Renner, 496 F. 2d 922, 926 (1974). And the Fourth Circuit had found that
knowledge of a defendant's status was not needed because the statute “ [bly its terms" did not
require knowledge of status. United States v. Williams, 588 F. 2d 92 (1978) (per curiam).

This last-mentioned circumstance is important. Any pre-1986 consensus involved the statute{2019
U.S. LEXIS 18} as it read prior to 1986-without any explicit scienter provision. But Congress in 1986
added a provision clarifying that a {204 L. Ed. 2d 605}.defendant could be convicted only if he
violated the prohibition on firearm possession “knowingly.” This addition, which would serve no
apparent purpose under the Government's view, makes it all but impossible to draw any inference
that Congress intended to ratify a pre-existing consensus when, in 1986, it amended the statute.

The Government points to the House Report on the legislation, which says that the 1986 statute
would require the Government to prove ‘that the defendant's conduct was knowing." H. R. Rep. No. ©
99-495, p. 10 (1986) (emphasis added). Although this statement speaks of “conduct” rather than
“status,” context suggests that the Report may have meant the former to include the latter. In any
event, other statements suggest that the word “knowingly” was intended to apply to both conduct
and status. The Senate Report, for example, says that the proposed amendments sought to exclude
“individuals who lack all criminal intent and knowledge," without distinguishing between conduct and
status. S. Rep. No. 97-476, p. 15 (1982). And one Senate sponsor of the{2019 U.S. LEXIS 19} bill
pointed out that the absence of a scienter requirement in the prior statutes had resulted in ‘‘severe

SCTHOT 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

40738086

 
Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 22 of 27

penalties for unintentional missteps." 132 Cong. Rec. 9590 (1986) (statement of Sen. Hatch).

Thus, assuming without deciding that statutory or legislative history could overcome the longstanding
presumption in favor of scienter, that history here is at best inconclusive.

Ke

{139 S. Ct. 2200} The Government asks us to hold that any error in the jury instructions in this case
was harmless. But the lower courts did not address that question. We therefore leave the question
for those courts to decide on remand. See Thacker v. TVA, 587 U.S. __, , 1389 S. Ct. 1435, 203
L. Ed. 2d 668, 678 (2019)) (citing Cutter v. Wilkinson, 544 U. S. 709, 718, n. 1.7, 4 25 S. Ct. 2113, 161
L. Ed. 2d 1020 (2005)).

We conclude that in a prosecution under 18 U. S. C. §922(g) and §924(a)(2), the Government must
prove both that the defendant knew he possessed a firearm and that he knew he belonged to the
relevant category of persons barred from possessing a firearm. We express no view, however, about
what precisely the Government must prove to establish a defendant's knowledge of status in respect
to other §922(g) provisions not at issue here. See post, at 13-15 (Alito, J., dissenting) (discussing
other statuses listed in §922(g) not at issue here). We accordingly reverse the judgment of the Court
of Appeals and remand the case for further{2019 U.S. LEXIS 20} proceedings consistent with this .
opinion.

It is so ordered. “

SCTHOT 6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

40738086
 

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 . Page 23 of 27

EXHIBIT D>

§3553 FACTORS & APOLOGY
 

yt

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 24 of 27

 

 

Summary Reentry Plan - Progress Report SEQUENCE: 00132446
Dept. of Justice / Federal Bureau of Prisons Report Date: 09-19-2019
Plan is for inmate: MUJAHIDH, WALLI 40738-086
Facility: EST ESTILL FCI. Custody Level: IN
Name: MUJAHIDH, WALLI Security Level: . MEDIUM
Register No.: 40738-086 Proj. Rel Date: 05-30-2026
Quarters: D04-414U Release Method: GCT REL
Age: 40 DNA Status: .SET03577 / 06-22-2011

 

Date of Birth: 10-17-1978

 

 

 
   

Release contact & address _
Brenda Dickson, MOTHER

2161 Citrus Hills Ave. #1145, Las Vegas, NV 89106
us .
phone (home):: 706-596-1954

 
 

_|Charge - Terms In Effect

18:1144(1)AND 1117 CONSPIRACY TO MURDER OFFICERS AND EMPLOYEES OF THE 204 MONTHS
UNITED STATES (CT1) 18:2332A(A)2)(C)AND2332A(A)(3) CONSPIRACY TO USE WEAPONS

OF MASS DESTRUCTION (CT2) 18:922(G)(1)AND 2 UNLAWFUL POSSESSION OF FIREARMS

(CT9) : ‘ .

Date Sentence Computation Began: 04-08-2013

Sentencing District: WASHINGTON, WESTERN DISTRICT :
Days FSGT / WSGT / DGCT Days GCT or EGT / SGT Time Served + Jail Credit. - InOp Time
O/ ov 54 378 Years: 8 Months: 2 Days: 29 + 656 JC -0. InOp

 

 

 

 

 

Detaining Agency
NO DETAINER

 

 
   

He arrived-on 10-31-2017 as a transfer in.

 

 

Facl Assignment. Description Start
EST FS2 ‘FOOD SERVICE PM SHIFT 04-15-2019

 

 

 

 

Assignment Description Start
EST ESL HAS ENGLISH PROFICIENT 06-25-2013 -

EST GED EARNED. GED EARNED IN BOP 12-18-2014

    

 

Description Start : Stop
EST w FC] LEATHER T/TH 8-10.AM PG#6 02-13-2019 02-13-2019
EST c INSIDE OUT DAD TH 9-10:30(#6) : 09-05-2018 ’ 01-16-2019
EST c COMM DRIVERS LICENSE (EM#2) 12-10-2018 01-16-2019
EST Cc FCI ADVANCE CROCHET , 07-10-2018 09-28-2018
EST ~¢ BARBER-INFECTION CONTROL #2,6 07-03-2018 - 08-29-2018
EST c SERVSAFE FCI 12-2PM #6 05-31-2018 07-26-2018
EST c CROCHETING S/S 12:1PM 07-10-2018 07-40-2018
EST c NCCER CORE CONST.0730-9A(PG#6) 40-03-2017 08-01-2018
EST c CROCHETING S/S 12-1 PM 02-19-2018 05-20-2018

 

Sentry Data as of 09-19-2019 Summary Reentry Plan - Progress Report . Page 1 of 4

\
Case 2:11-cr-00228-JLR Document 243-1. Filed 11/14/19 Page 25 of 27 ©

 

 

 

 

Summary Reentry Plan - Progress Report SEQUENCE: 00132446
Dept. of Justice / Federal Bureau of Prisons Report Date: 09-19-2019
; Plan is for inmate: MUJAHIDH, WALLI 40738-086 : .
[SubFact Action Description Start -Stop
EST c "SPANISH | (PG 6) 02-06-2018 04-24-2018
EST Cc INFECTIOUS DISEASE PREVT(HN#1) 11-21-2017 11-21-2017,
FLP Co. SHU FOSSIL Lo 10-10-2017 © 10-17:2017
FLP c SHU SOLAR SYSTEM - 09-25-2017 10-04-2017
FLP Cc SHU FINANCIAL RECOVERY - 09-11-2017 09-20-2017
FLP Co SHU PARENTING RELATIONSHIP 07-31-2017 08-08-2017
FLP CC - HISTORY OF US PART-4 07-10-2017 07-24-2017
FLP Cc SHU-CONVERSATIONAL SPANISH 5 06-30-2017, 07-10-2017
FLP c SHU FOOD LABELS ~ 05-22-2017 06-01-2017
FLP Cc SHU LOAN TOOWN . 04-03-2017 04-11-2017
FLP c HISTORY OF US PART 2 03-20-2017 03-29-2017
FLP Cc 7 HABITS ON THE INSIDE 08-26-2016 10-27-2016
FLP c BEG CROCHET 06-12-2016 08-26-2016
FLP c ‘BEGINNING GUITAR CLASS 09-08-2015 41-17-2015
vvM c SHU-ACE WRITING SKILLS 05-31-2015 08-03-2015
VM c SHU-ACE SOCIAL STUDIES 05-31-2015 - 08-03-2015
vwM c SHU-ACE SCIENCE 05-31-2015. 08-03-2015
VvM Cc SHU-ACE GED MATH 05-31-2015 08-03-2015
we c SHU-ACE LITERATURE AND ARTS 05-31-2015 08-03-2015
WM c SHU-ACE PARENTING 05-31-2045 07-10-2015
VVM ¢ BEGINNERS SAXOPHONE CLASS 05-02-2015 06-06-2015
WWM c BEGINNERS MUSIC THEORY CLASS 05-02-2015 06-06-2015:
vwM Cc RAISING CAPITAL: WED., 6:30 PM 03-12-2015 05-14-2015
vwM Cc. INSPIRE PARENTING, 8-10AM, WED : - 40-23-2014 03-20-2015
WM © c ADVANCED CROCHET CLASS 12-20-2014 03-07-2015
WM | Cc. LEADERSHIP CHALLENGE ACE CLASS ° - 11-30-2014 01-01-2015
VwWM c GED 4, 1:30- 3:00 P.M., M-F 10-16-2014 12-18-2014
VM c _ VT SERVSAFE, 1:30-3:00 PM, M-F 08-21-2014 10-30-2014
vwM w GED 2, 9:00 - 10:30 A.M., M-F ~ 01-34-2014 10-16-2014
VwWM Cc TYPING, 1:30 -3:00 PM, M-F 07-09-2014 09-05-2014
vvM c SPANISH, TUE:, 6:30 P.M. 07-03-2014 09-04-2014
VvM c FUNDAMENTAL OF MATH ACE SUN 12 04-08-2014 06-10-2014
vwM Cc BEGINNERS CROCHET CLASS _ 04-20-2014 05-25-2014
VWM c POETRY.CLASS, WED., 6:30 P.M. 01-15-2014 03-19-2014
VvM Cc EMBRACING DIVERSITY 03-04-2014 03-04-2014
VwWM c BEGINNERS CROCHET CLASS 10-18-2013 11-22-2013
‘VWM c _ BEGINNERS SAXOPHONE CLASS 08-08-2013 ~ 9-10-2013
vvM c RPP FCC AIDS AWARENESS (C1) 06-07-2013 06-07-2013

 

 

 

Prohibited Acts
03-27-2019 297 : PHONE ABUSE-DISRUPT MONITORING
04-16-2017 306 : REFUSING WORK/PGM ASSIGNMENT
04-10-2017 : 306 : REFUSING WORK/PGM ASSIGNMENT

307 : REFUSING TO OBEY AN ORDER
04-02-2017 306 : REFUSING WORK/PGM ASSIGNMENT

307 : REFUSING TO OBEY AN ORDER
06-08-2015 216: BRIBING OFFICIAL, STAFF MEMBER .
08-27-2014 397.: PHONE ABUSE - NO CIRCUMVENTION:

08-12-2013 .307 : REFUSING TO OBEY AN ORDER

  

 

 

He has received several incident reports with the most recent one being in 2019.

 

 

Sentry Data as of 09-19-2019 ~ Summary Reentry Plan - Progress Report : Page 2 of 4.

 

 
 

 

f

. Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 26 of 27

 

Summary Reentry Plan - Progress Report SEQUENCE: 00132446

Dept. of Justice / Federal Bureau of Prisons Report Date: 09-19-2019 —
Plan ‘is for inmate> MUJAHIDH, WALLI 40738-086 .

 

 

 

 

 

 

” Assignment Reason Start Stop
EST A-DES| TRANSFER: RECEIVED 10-31-2017. CURRENT >
FLP A-DES TRANSFER RECEIVED 08-13-2015 10-20-2017
VM A-DES US DISTRICT COURT COMMITMENT 05-24-2013 - 07-23-2015
Description
CARE’ _ HEALTHY OR SIMPLE CHRONIC CARE 06-22-2011
CARE2-MH CARE2-MENTAL HEALTH 07-17-2013

  
    

 

 

 

 

 

Description Sta
NO PAPER NO PAPER MEDICAL RECORD 06-22-2011 ;
REG DUTY | NO MEDICAL RESTR--REGULAR DUTY 07-05-2011
YES F/S CLEARED FOR FOOD SERVICE 10-19-2016
Description Start
RDBTINCOMP RESOLVE PHASE 2 DBT INCOMPLETE 03-16-2017
RP1 COMP RESOLVE PHASE ONE COMPLETED 12-16-2016 |
RSW COMP. RESOLVE WORKSHOP COMPLETED 05-03-2016
Description Start
DAP REFER DRUG ABUSE PROGRAM REFER _ 11-02-2017
ED.COMP DRUG EDUCATION COMPLETE 10-16-2018
NR COMP NRES DRUG TMT/COMPLETE 06-22-2018

He does not have any known medical issues.

 

 

Most Recent Payment Plan

FRP Assignment: COMPLT FINANC RESP-COMPLETED . Start: 03-18-2017

Inmate Decision: AGREED | $25.00 _ Frequency: QUARTERLY
Payments past 6 months: Obligation Balance: $0.00

 

 

    

Payable Status
1 ASSMT $300.00 : _ IMMEDIATE COMPLETEDZ
: ™* NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

He has completed his financial obligation through the inmate financial responsibility program.

 

He was sentenced to 204 months.:He plans to reside with his mother in Las Vegas, Nevada.

 

** No notes entered **

 

 

 

Sentry Data as of 09-19-2019 Summary Reentry Plan - Progress Report Page 3 of 4
5 ! }

Case 2:11-cr-00228-JLR Document 243-1 Filed 11/14/19 Page 27 of 27

U. S. Department of Justice

Federal Bureau of Prisons

Federal Correctional Institution
Post Office Box 699.

Estill, South Carolina 29918

Ojfice of the Chief Psychologist

September 16, 2019

\ \ \
RE: Mr. Walli Mujahidh (Federal Register No.: 40738-086)

\ \ \ \ \
1 . ‘ ‘ ‘ :

To Whom It May Concern,

Mr. Walli Mujahidh has been incarcerated at the Federal Correctional Institution-Estill, SC
since October 31, 2017. Since that time, Mr. Mujahidh has completed the following
programming through the Psychology Services department: 1) Non-residential Drug Abuse
Program; 2) Drug Education; 3) I!Iness Management and Recovery group; 4) Changing Criminal
Thinking and Victim Impact peer support group; and 5) numerous self-study/self-improvement
workbooks. Just prior to his relocation at FCI-Estill, Mr. Mujahidh successfully completed Phase
1 of the Resolve-Seeking Strength (trauma anxiety management) group.

Mr. Mujahidh has repeatedly reported his interest in changing dysfunctional behaviors that
he believes contributed to his incarceration. He has routinely expressed his interest in seeking
this change through the use of mental health treatment programs.

Sincerely,

_ R. Binford, Ph.D.

Chief Psychologist
FCI-Estill
